Title: To Alexander Hamilton from Robert Van Rensselaer, 12 December 1799
From: Van Rensselaer, Robert
To: Hamilton, Alexander


          
            Dear Sir
            December 12, 1799
          
          The Bearer Doctr Cowdry has applyed to me for a recommendation to you to become a Surgeon to one of the Regimts. from the recommendation of Gentlemen of the faculty and other Vouchers I am induced to think him Quallified for the Office and take the liberty of recommending as such to your consideration
          I am dear Sir with esteem Your most Obedt
          
            Robt. Vn. Rensselaer
          
          Majr Genl. Hamilton
          
            Decr. 12th. 1799
          
        